The plaintiff in the court below, having shown by the charges contained in the attachment that he was not entitled to this remedy, the court erred in rendering a judgment against the defendant; indeed, the judgment must be considered as erroneous if there had been a legal foundation for issuing the attachment, inasmuch as the attachment states a debt due by account, and judgment is rendered by the court for the debt without the intervention of a jury. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside, and that the plaintiff recover of the defendant his costs by him expended in this and the inferior court, which is ordered to be certified to the said court.